Citation Nr: 1540818	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for atrophied testicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1959 to February 1961, and from September 1961 to August 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his May 2014 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at a local VA office. He was notified in a letter dated May 12, 2015 that he was scheduled for a hearing on June 24, 2015. The Veteran failed to appear for the scheduled hearing, and the Board considers his hearing request withdrawn.


FINDINGS OF FACT

1. In a December 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an atrophied testicle.

2. The evidence received since the December 2009 rating decision, by itself or when considered with the previous evidence of record, is cumulative and redundant of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The December 2009 rating decision denying entitlement to service connection for an atrophied testicle is final. New and material evidence has not been received to reopen a claim of entitlement to service connection for an atrophied testicle. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1104, 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in June 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. The Veteran was also provided notice regarding what constitutes new and material evidence when reopening a claim.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order. The Board notes that the claims file appears to include all available service treatment records and private VA treatment records.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for entitlement to service connection for an atrophied testicle is thus ready to be considered on the merits.

Relevant Laws and Regulations

The Veteran seeks service connection for an atrophied right testicle. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Under 38 C.F.R. § 3.303(b) (2015), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b) (2015).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A §§ 7104(b), 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally low. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Analysis

In this case, the record reflects that the appellant was denied entitlement to service connection for his atrophic testicle in a December 2009 rating decision. The evidence of record at the time consisted primarily of the Veteran's service treatment records and his VA treatment records.

Since the December 2009 ratings decision, the Veteran's representative submitted a written brief presentation to the Board in August 2015 in support of this appeal. This brief contained no new and material evidence. It was merely duplicative and cumulative of previously considered evidence in the record and contained repeated contentions. The Veteran also made a statement in support of his claim in December 2012. This statement included assertions that the Veteran wished to appeal the October 2012 decision, and that his atrophied left testicle was aggravated by service. This statement is duplicative and cumulative of previously considered evidence in the record, as the Veteran had made the same contention prior to December 2009. 

On review of the record, the Board has determined that new and material evidence to reopen the claim of service connection for an atrophied testicle has not been received. The Veteran's claim for service connection was previously denied on the basis that the evidence failed to establish that his atrophied testicle was incurred in or aggravated by service.

The pertinent evidence received since the last final denial consists only of a statement by the Veteran's representative and the Veteran's repeated assertions that his atrophied testicle was aggravated by service. These records continue to show a diagnosis of an atrophied testicle and the Veteran's duplicative assertions that his atrophied testicle was aggravated by service. None of this evidence is new and material, and it does not relate to an unestablished fact necessary to substantiate the claim. While the record now contains additional statements documenting his diagnosis of an atrophied testicle, this evidence is wholly cumulative, as a current diagnosis of an atrophied testicle had already been clearly established prior to December 2009. The Veteran's assertions and opinions are likewise duplicative of those that had already been associated with the file prior to the December 2009 rating decision. Evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board. See Anglin, 203 F.3d 1343, 1347 (Fed. Cir. 2000). Thus, even though VA has received additional statements pertaining to the diagnosis of an atrophied left testicle, the evidence is essentially duplicative of evidence received in the past.

Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence. Thus, the Board concludes that new and material evidence has not been presented, and the claim is not reopened. See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for an atrophied testicle is denied.





____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


